KNOCH, Senior Circuit Judge
(concurring).
The Albrecht case, cited above, leaves me no option but to concur in the majority opinion. Nevertheless I cannot help but entertain misgivings as to the soundness of that decision. As Mr. Justice f'Harlan noted in his dissent to Albrecht, 1 the object of the Sherman Act was to \ avoid combinations of power. The target i of this legislation was the imposition of 'prices and territories by two (or more) ¡separate entities in combination through (the generation of market power which ¡neither acting alone could exercise. Bronner acting through a manufacturer's representative generates no more j market power than Bronner acting through its own hired employees.